DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 11/22/21.  Claims 18-20, 22-25 and 27 are amended, claim 26 is canceled, and claim 28 is newly amended.  Claims 18-25, 27 and 28 are pending.

Election/Restrictions
Newly submitted amendments and claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

This application contains claims directed to the following patentably distinct species:
Species I – Claims 18-20, 22-25– directed to two users collaborating using the system, classified in G09B 5/08.
Species II – Claim 27 – directed to providing analytics, classified in G06Q30/0641.
Species III – newly added claim 28 – tracking activity of the user, classified in H04L 67/22.

Species I and III are directed to different embodiments than originally presented.  Claim 27 represents the originally presented invention.  The species are independent or distinct because the claims of the different species recite mutually exclusive characteristics of such species, they do not overlap in scope, are described as alternate 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20, 22-25 and 28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  The remaining claim 27 which relates to the invention originally presented is remaining and is examined below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 27 recites a system useful in real-time student assessment. The limitation of a first assessment tool comprising a processor that calculates the amount of time a student spends on a web-page, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “calculating” in the context of this claim encompasses a user 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated US Publication No. 2014/0227673 A1 to Yousef (hereinafter “Yousef”).

Concerning claim 27, Yousef discloses a system useful in real-time student assessment, the system comprising: a first assessment tool comprising a processor that calculates the amount of time a user spends on a web-page (paragraphs [0061], [0062] – student quiz time may be tracked); 
transmitting the calculated time to a server, wherein the server comprises a central processing unit (CPU) (paragraphs [0061], [0062] – student quiz time transmitted to server); and 
a second assessment tool comprising displaying at least one visual representation of a pre-determined self- assessment tool to said user after the expiration of the time calculated by the first assessment tool (paragraphs [0061], [0063] – custom pages displaying a self-assessment may be presented to the student, and when the time has expired to access the exam, a score may be presented the user); and 


Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. With respect to the 35 USC 101 rejection, Applicant argues that claim 27 is not directed to an abstract idea.  However, the Examiner respectfully disagrees.  See the 35 USC 101 rejection above explaining the reasoning.  With respect to the 35 USC 102 rejections, Applicant’s arguments are related to the newly amended subject matter which has been addressed in the office action above with additional explanations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715